DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (US 20060273264 A1) in view of Guertin (US 20100051833 A1).
	Regarding claim 1, Nakayama teaches a rotational gantry (paragraph 35) for a proton radiation system (paragraph 33), said gantry comprising:
	An entry point operable to receive a mono-energetic proton beam from an accelerator (synchrotron 4; ion beam has been accelerated to have an energy at a setting level, i.e. it is monoenergetic, paragraph 34);
	A beam line transport system (transportation line 2) coupled to said entry point that receives said mono-energetic proton beam, said beam line transport system comprising:
	Two or more bending magnets comprising at least a first bend magnet (15) and a final bend magnet (20),

	A two-dimensional beam spreading system (scatterer, paragraph 43) coupled to and positioned downstream from said final bend magnet that receives said mono-energetic beam; and
	An energy varying component (range adjustment device 30) coupled to and positioned downstream from said beam spreading system, said energy varying component operable to receive said mono-energetic proton beam and for varying an energy thereof before reaching an isocenter of said gantry.
	Nakayama does not teach a plurality of steerer magnets operable to direct said mono-energetic proton beam.
	Guertin teaches a proton therapy system with a beam transport line having magnets for steering the proton beam to a desired location (paragraph 25).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Nakayama to have the steerer magnets of Guertin, in order to control the direction of the proton beam and steer it to a desired treatment room as taught by Guertin.
Regarding claim 3, Nakayama teaches that the mono-energetic beam has an energy that is between 100 MeV and 250 MeV (100-200 MeV, paragraph 34 line 21).
Regarding claim 8, Nakayama teaches that the accelerator may be a cyclotron (paragraph 89).
Regarding claim 10, Nakayama teaches a proton radiation system (paragraph 33) comprising:
	An accelerator (synchrotron 4) operable to provide a mono-energetic proton beam (ion beam has been accelerated to have an energy at a setting level, i.e. it is monoenergetic, paragraph 34);; and
An isocentric rotational gantry (paragraph 35) disposed to receive said mono-energetic proton beam from said accelerator and comprising:
	A beam line transport system (transportation line 2) comprising:
	Two or more bending magnets comprising at least a first bend magnet (15) and a final bend magnet (20), 
	A plurality of quadrupole magnets (14, 18) operable to focus said mono-energetic proton beam, wherein the final bend magnet is disposed at a position corresponding to a final bend of said gantry and is downstream of said plurality of quadrupole magnets (figure 1); and;
	A two-dimensional beam spreading system (scatterer, paragraph 43) coupled to and positioned downstream from said final bend magnet that receives said mono-energetic proton beam; and
	An energy varying component (range adjustment device 30) coupled to and positioned downstream from said beam spreading system, said energy varying component operable to receive said mono-energetic proton beam and for varying an energy thereof before reaching an isocenter of said gantry.
	Nakayama does not teach a plurality of steerer magnets operable to direct said mono-energetic proton beam.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Nakayama to have the steerer magnets of Guertin, in order to control the direction of the proton beam and steer it to a desired treatment room as taught by Guertin.
	Regarding claim 12, Nakayama teaches that the beam line transport system is characterized as transporting said mono-energetic proton beam (energy at a setting level, paragraph 34 line 21)
	Regarding claim 13, Nakayama teaches that the mono-energetic beam is between 100 MeV and 250 MeV (100-200 MeV, paragraph 34 line 21).
Regarding claim 18, Nakayama teaches that the accelerator may be a cyclotron (paragraph 89).
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama in view of Guertin and in further view of Caspi (US 20170372867 A1) and Jongen (US 20130001432 A1).
	Regarding claims 2 and 11, Nakayama and Guertin teach all the limitations of claim 1 and 10 as described above. Nakayama teaches that the beam line transport system is characterized as transporting said mono-energetic proton beam and a by small aperture (i.e. the beam is not scanned or spread before the nozzle). 
Nakayama and Guertin do not teach that the final bend magnet comprises a superconducting magnet having an open bore diameter of approximately 20 mm.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Nakayama to have the superconducting bending magnet of Caspi, to produce a smaller gantry which is less costly to manufacture as taught by Caspi (paragraph 32).
Nakayama, Guertin and Caspi do not teach that the final bend magnet has an open bore diameter of 20 mm.  
	It would have been obvious to one of ordinary skill in the art at the time of the invention to reduce the bore diameter of the superconducting magnet of Caspi in the system of Nakayama and Guertin to 20 mm, as Caspi teaches that it is advantageous to reduce the size of the gantry magnets (paragraph 29) and Jongen teaches that the size of an unscanned particle beam such as that taught by Nakayama should not exceed 2cm (20 mm) to keep a high transmission efficiency in the gantry (paragraph 39).  Therefore one of ordinary skill in the art would be motivated to reduce the bore size of the magnet of Caspi to 20 mm, as a matter of changing the size of the parts of the invention (MPEP 2144.04 [R-10.2019] IV A) with the motivation of reducing cost and size of the gantry while still having the bore be large enough to allow the beam to pass through.
Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama in view of Guertin and in further view of Caspi.
Regarding claims 4 and 14, Nakayama and Guertin teach all the limitations of claims 1 and 10 are described above.  Nakayama and Guertin do not teach that the two 
Caspi teaches a proton therapy system having a gantry with two or more bending magnets (705a-c, figure 7) comprising superconducting magnets (paragraph 77).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Nakayama to have the superconducting bending magnets of Caspi, to produce a smaller gantry which is less costly to manufacture as taught by Caspi (paragraph 32).
Regarding claims 5 and 15, Nakayama and Guertin teach all the limitations of claims 1 and 10 as described above.  Nakayama and Guertin do not teach that the two or more bending magnets comprise superconducting magnets, and wherein said superconducting magnets comprise one of, or a combination of, LTS and HTS superconductor material.
Caspi teaches a proton therapy system having a gantry with two or more bending magnets (705a-c, figure 7) comprising superconducting magnets (paragraph 77) which comprise HTS superconducting material (paragraph 70).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Nakayama to have the superconducting bending magnets of Caspi, to produce a smaller gantry which is less costly to manufacture as taught by Caspi (paragraph 32).
Claims 6, 7, 9, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama in view of Guertin and in further view of Cameron (US 20110101236 A1).
Regarding claims 6, 7, 16 and 17, Nakayama et al. teach all the limitations of claims 1 and 10 as described above.  Nakayama et al. teach that the energy varying component is a range shifter (range adjustment device 30). Nakayama et al. do not teach a gantry radius and/or length of less than 3 meters. 
Cameron teaches a compact gantry formed using superconducting magnets (paragraph 44) which can have a length and radius adjusted by adjusting the relative angles of the dipoles used in the gantry (paragraph 57) with the advantage of reducing the size and cost of the system (paragraphs 44-45).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the gantry radius and/or gantry length of Nakayama to be less than 3m, by using compact superconducting magnets and adjusting the size of the gantry by adjusting the dipole angles (which is known to be possible in the art as taught by Cameron) for the known advantages taught by Cameron.
Regarding claims 9 and 19, Nakayama teaches that the gantry comprises a plurality of bends.  Nakayama does not teach that the first bend is approximately between 45 and 60 degrees and the second bend is approximately between 135 and 150 degrees.
Cameron teaches a gantry having a first bend of 60 degrees and a second bend of 150 degrees (paragraph 56).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Nakayama to have the bends taught by Cameron, in order to enable a compact gantry through adjustment of the magnet bending angles .
Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 20180256919 A1) in view of Guertin, Caspi and Jongen.
Regarding claim 20, Shen teaches a proton radiation system (500, figure 5A), comprising:
	An accelerator (510) operable to emit a small aperture mono-energetic proton beam (preselected desired energy level, paragraph 56; pencil beam, paragraph 2, having small field size, paragraph 34);
	A gantry (paragraph 34) coupled to said accelerator and comprising:
	A physical containment and supporting structure (beam transport line 504) comprising a receiver side and an emitter side, wherein said receiver side is operable to receive said mono-energetic proton beam emitted from said accelerator;
A plurality of fixed-field (dipole, paragraph 57) beam bending magnets (steerer magnets 518) disposed within said gantry and comprising:
A first magnet (leftmost magnet 518 in fig. 5A) disposed proximate to said receiver side and operable to bend said mono-energetic proton beam by a first degree amount;
A second magnet (rightmost magnet 518 in fig. 5A) disposed proximate to said emitter side and operable to bend said mono-energetic proton beam by a second degree amount through said emitter side and towards an isocenter (axis 526) of said gantry,
A plurality of beamline magnets disposed within said gantry and comprising:

	A range shifter (paragraph 60) disposed on said gantry downstream from said second magnet and operable to receive said mono-energetic proton beam and to vary an energy level thereof. 
Shen does not teach a plurality of steerer magnets (apart from the bending magnets 518) operable to direct said mono-energetic proton beam.
	Guertin teaches a proton therapy system with a beam transport line having magnets for steering the proton beam to a desired location (paragraph 25).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Shen to have the steerer magnets of Guertin, in order to control the direction of the proton beam and steer it to a desired treatment room as taught by Guertin.
	Shen and Guertin do not teach that the bending magnets have a small bore, the beamline magnets have small apertures or that the final bend magnet is a superconducting magnetic with an open bore diameter of approximately 20mm.
Caspi teaches a proton therapy system having a gantry with a final bend magnet (705c) comprising a superconducting magnet (paragraph 77).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Shen to have the superconducting bending magnet of 
Shen, Guertin and Caspi do not teach that the final bend magnet has an open bore diameter of 20 mm.  
	It would have been obvious to one of ordinary skill in the art at the time of the invention to reduce the bore diameter of the superconducting magnet of Caspi in the system of Shen and Guertin to 20 mm, and to reduce the apertures of the bending magnets and the aperture magnets in general, as Caspi teaches that it is advantageous to reduce the size of the gantry magnets (paragraph 29) and Jongen teaches that the size of an unscanned particle beam such as that taught by Shen should not exceed 2cm (20 mm) to keep a high transmission efficiency in the gantry (paragraph 39).  Therefore one of ordinary skill in the art would be motivated to reduce the bore size of the magnet of Caspi to 20 mm, as a matter of changing the size of the parts of the invention (MPEP 2144.04 [R-10.2019] IV A) with the motivation of reducing cost and size of the gantry while still having the bore be large enough to allow the beam to pass through.
Regarding claim 23, Caspi teaches a proton therapy system having a gantry with two or more bending magnets (705a-c, figure 7) comprising superconducting magnets (paragraph 77).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Nakayama to have the superconducting bending magnets of Caspi, to produce a smaller gantry which is less costly to manufacture as taught by Caspi (paragraph 32).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Guertin, Caspi and Jongen and in further view of Cameron (US 20160030769 A1, hereinafter Cameron 2016).
Regarding claim 21, Shen teaches an X-Y scanner (scanning electromagnets 46) operable to generate an output beam to a target.
Shen does not teach a multi-strip dose and position ionization chamber disposed to receive said output beam from said XY scanner, and a multi-leaf collimator disposed downstream of said range shifter.
Cameron 2016 teaches a multi-strip dose and position ionization chamber (dose ionization chamber 120, paragraphs 46-47; strip ionization chamber, paragraph 52) disposed to receive a scanning beam from an XY scanner (110).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Shen et al to have the multi-strip ionization chamber of Cameron 2016 in order to provide unified beam monitoring as taught by Cameron, and to have the X-Y scanning magnet after the gantry exit as taught by Cameron, as a matter of rearranging the parts of the invention with no unexpected result.
Guertin teaches a multi-leaf collimator (19) disposed downstream of a beam nozzle (figure 8).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Shen to have the multi-leaf collimator of Guertin downstream of the beam nozzle, in order to control the shape of the output beam for a given patient as taught by Guertin.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Guertin, Caspi and Jongen and in further view of Cameron.
Regarding claim 22, Shen teaches that the gantry comprises a plurality of bends.  Shen does not teach that the first bend is approximately between 45 and 60 degrees and the second bend is approximately between 135 and 150 degrees.
Cameron teaches a gantry having a first bend of 60 degrees and a second bend of 150 degrees (paragraph 56).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Jongen to have the bends taught by Cameron, in order to enable a compact gantry through adjustment of the magnet bending angles which is within the skill of one of ordinary skill in the art as taught by Cameron (paragraph 57).
Response to Arguments
Applicant's arguments filed 8 February 2021 have been fully considered but they are not persuasive.   
Regarding the argument that the references do not teach a mono-energetic proton beam, Nakayama teaches a proton beam which is extracted from a synchrotron “when the ion beam has been accelerated to have energy at a setting level”, (paragraph 34) implying that the ion beam has a single set energy when passing through the beam transport system that is then adjusted by a range modulation wheel before entering a patient.  Also, Nakayama teaches that when “the beam energy is not attenuated” a Bragg peak is formed “in a first deep position” of the patient (if the beam had more than one energy multiple Bragg peaks or a spread out Bragg peak would be formed), and 
Regarding claims 20-23, Jongen (US 20120280150 A1) explicitly teaches that the beam is produced by a fixed-energy proton accelerator but does not teach that the beam is still monoenergetic as it passes through the beamline as required by the amended claims, as the energy is changed by an energy degrader immediately after the accelerator.  However a new rejection is made in view of Shen which teaches a system similar to Nakayama (but with more explicit recitation of certain features of claim 20, such as the beam transport line and gantry isocenter).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.